Exhibit 10.13

Summary of Change of Control Severance Arrangement between Glu Mobile Inc. and
Adam Flanders

Effective as of October 6, 2011

In the event that the employment of Adam Flanders (the “Employee”), the Senior
Vice President, Sales and Marketing of Glu Mobile Inc. (the “Company”), is
terminated without Cause or as a result of an Involuntary Termination at any
time within 12 months after a Change of Control, and the Employee delivers to
the Company a signed general release of claims, then he will receive (i) six
months of his then-current annual base salary, (ii) 50% of his annual bonus for
such calendar year, based on the target potential amount (not the amount
actually payable), (iii) an additional 36 months of vesting with respect to each
of his then-outstanding and not fully vested equity awards and (iv) up to six
months of continuation coverage for him (and any eligible dependents) pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985.

The defined terms used above have the following meanings:

“Cause” means (i) the Employee’s committing of an act of gross negligence, gross
misconduct or dishonesty, or other willful act, including misappropriation,
embezzlement or fraud, that materially adversely affects the Company or any of
the Company’s customers, suppliers or partners, (ii) his personal dishonesty,
willful misconduct in the performance of services for the Company, or breach of
fiduciary duty involving personal profit, (iii) his being convicted of, or
pleading no contest to, any felony or misdemeanor involving fraud, breach of
trust or misappropriation or any other act that the Company’s Board reasonably
believes in good faith has materially adversely affected, or upon disclosure
will materially adversely affect, the Company, including the Company’s public
reputation, (iv) any material breach of any agreement with the Company by him
that remains uncured for 30 days after written notice by the Company to him,
unless that breach is incapable of cure, or any other material unauthorized use
or disclosure of the Company’s confidential information or trade secrets
involving personal benefit or (v) his failure to follow the lawful directions of
the Company’s chief executive officer, in the scope of his employment unless he
reasonably believes in good faith that these directions are not lawful and
notifies the chief executive officer of the reasons for his belief.

“Involuntary Termination” means the Employee’s resignation of employment from
the Company expressly based on the occurrence of any of the following
conditions, without the Employee’s informed written consent, provided, however,
that with respect to each of the following conditions, the Employee must
(a) within 90 days following its occurrence, deliver to the Company a written
notice explaining the specific basis for the Employee’s belief that the Employee
is entitled to terminate the Employee’s employment due to an Involuntary
Termination and (b) give the Company an opportunity to cure any of the following
within 30 days following delivery of such notice and explanation (i) a material
reduction in his duties, position or responsibilities, or his removal from these
duties, position and responsibilities, unless he is provided with a position of
substantially equal or greater organizational level, duties, authority and
compensation; provided, however, that a change of title, in and of itself, or a
reduction of duties, position or responsibilities solely by virtue of the
Company’s being acquired and made part of a larger entity will not constitute an
“Involuntary Termination,” (ii) a greater than 15% reduction in his then-current
annual base compensation that is not applicable to the Company’s other executive
officers, or (iii) a relocation to a facility or a location more than 30 miles
from his then-current location of employment.

“Change of Control” means the closing of (i) a merger or consolidation in one
transaction or a series of related transactions, in which the Company’s
securities held by the Company’s stockholders before the merger or consolidation
represent less than 50% of the outstanding voting equity securities of the
surviving corporation after the transaction or series of related transactions,
(ii) a sale or other transfer of all or substantially all of the Company’s
assets as a going concern, in one transaction or a series of related
transactions, followed by the distribution to the Company’s stockholders of any
proceeds remaining after payment of creditors or (iii) a transfer of more than
50% of the Company’s outstanding voting equity securities by the Company’s
stockholders to one or more related persons or entities other than the Company
in one transaction or a series of related transactions.